



Exhibit 10.10


LEAR CORPORATION
2009 LONG-TERM STOCK INCENTIVE PLAN


FORM OF PERFORMANCE SHARE TERMS AND CONDITIONS


1.    DEFINITIONS. Any term capitalized herein, but not defined, shall have the
meaning set forth in the Lear Corporation 2009 Long-Term Stock Incentive Plan
(the "Plan").


2.    GRANT. In accordance with the terms of the Plan, the Company hereby grants
to the Participant identified above a Performance Share Award (in the amount set
forth in Section 6 hereof) subject to the terms and conditions set forth herein
(the "Terms").


3.    PERFORMANCE PERIOD. The Performance Period for this Award shall be the
three-year period commencing on January 1, 20__ and ending on December 31, 20__.


4.    PERFORMANCE MEASURE. The Award shall be based on two performance measures
for the Performance Period: Adjusted Return on Invested Capital ("Adjusted
ROIC") and Adjusted Cumulative Pretax Income. Two-thirds (2/3) of the Award
shall be based on Adjusted ROIC and the remaining one-third (1/3) shall be based
on Adjusted Cumulative Pretax Income. Adjusted ROIC is the Company’s pre-tax
income before equity income, interest and other expense adjusted for unusual or
non-recurring items, including restructuring costs, asset impairment charges,
certain litigation costs, insurance recoveries, costs related to proxy contests,
acquisitions, divestitures and the adoption of new accounting pronouncements,
after taxes (assuming the highest U.S. Federal corporate income tax rate of 35%
and excluding certain one-time tax transactions), divided by average invested
capital. Average invested capital consists of total assets plus the present
value of operating leases, less investment in affiliates, accounts payable and
drafts and accrued liabilities, as well as certain other transactions. Adjusted
Cumulative Pretax Income is the Company’s cumulative net income for the
Performance Period before a provision for income taxes, adjusted for unusual or
non-recurring items, including restructuring costs, asset impairment charges,
certain litigation costs, insurance recoveries, costs related to proxy contests,
acquisitions, divestitures, financing activities, transactions with affiliates
and the adoption of new accounting pronouncements.
 
The Company’s actual Adjusted ROIC performance for the Performance Period will
be determined by calculating the average of the actual Adjusted ROIC performance
for each of the years in the Performance Period.


5.    PERFORMANCE GOALS.




      Performance At
Performance Goals
Adjusted Return on Invested Capital
Adjusted Cumulative Pretax Income (millions)
Maximum (200%)
[goal]
[goal]
Target (100%)
[goal]
[goal]
Threshold (50%)
[goal]
[goal]
















--------------------------------------------------------------------------------





6.    PERFORMANCE SHARES.


            a.    The Participant has been credited with a target number of
Performance Shares specified on the letter that accompanies this document. The
number of Performance Shares actually earned, if any, will be based on the
Company’s performance and may range from 50% of the target award level for
achievement of the performance goals (set forth in Section 5 above) at
“threshold” to 200% of the target award level for achievement of the performance
goals at “maximum”. Two-thirds (2/3) of the Performance Shares may be earned
during the Performance Period based on the Company’s Adjusted Return on Invested
Capital performance and one-third (1/3) of the Performance Shares may be earned
based on the Company’s Adjusted Cumulative Pretax Income performance. For
example, based upon a target award of 300 Performance Shares, the number of
Performance Shares earned shall be as follows:


Performance At
Performance Shares
Adjusted Return on Invested Capital
Adjusted Cumulative Pretax Income
Maximum
400
200
Target
200
100
Threshold
100
50



b.    In the event that the Company's actual performance does not meet
threshold, Performance Shares shall not be earned.


            c.    If the Company's actual performance is between "threshold" and
"target," the Performance Shares earned shall equal the Performance Shares for
threshold plus the number of Performance Shares determined under the following
formula:


(TAS - TS) x AP - TP
     TAP - TP


TAS =     The Performance Shares for target.


TS =     The Performance Shares for threshold.


AP =     The Company's actual performance.


TP =     The threshold performance goal.


TAP =     The target performance goal.


            e.    If the Company's actual performance is between "target" and
"maximum," the Performance Shares earned shall equal the Performance Shares for
target plus the number of Performance Shares determined under the following
formula:
        
(MS - TAS) x AP - TAP
MP - TAP


MS =     The Performance Shares for maximum.


TAS =     The Performance Shares for target.


AP =     The Company's actual performance.





--------------------------------------------------------------------------------







TAP =     The target performance goal.


MP =     The maximum performance goal.


            f.    If the Company's actual performance exceeds "maximum," the
Performance Shares earned shall equal the Performance Shares for maximum.
            
7.    TIMING AND FORM OF PAYOUT. Except as hereinafter provided, after the end
of the Performance Period, the Participant shall be entitled to receive a number
of shares of the Company’s common stock, par value $.01 share (“Common Stock”),
equal to his or her total number of Performance Shares determined under Section
6. Delivery of such shares of Common Stock shall be made in the calendar year
next following the end of the Performance Period, as soon as administratively
feasible after Adjusted ROIC and Adjusted Cumulative Pretax Income results are
approved and certified by the Compensation Committee, but in no event later than
December 31 of that year.


If the Company declares a cash dividend on its shares, then, on the payment date
of the dividend, the Participant will be credited with dividend equivalents
equal to the amount of cash dividend per share multiplied by the Target number
of Performance Shares credited to the Employee through the record date. The
dollar amount credited to the Participant under the preceding sentence will be
credited to an account ("Account") established for the Participant for
bookkeeping purposes only on the books of the Company. The amounts credited to
the Account will be credited as of the last day of each month with interest,
compounded monthly, until the amount credited to the Account is paid to the
Participant. The rate of interest credited under the previous sentence will be
the prime rate of interest as reported by the Midwest edition of the Wall Street
Journal for the second business day of each quarter on an annual basis. The
balance in the Account will be subject to the same terms regarding levels of
payment and forfeiture as the Participant's Performance Shares awarded under the
accompanying letter and this document, and will be paid in cash in a single sum
at the time that any Shares associated with the Participant's Performance Shares
are delivered (or forfeited at the time that the Employee's Performance Shares
are forfeited). For purposes of clarity, if the Maximum performance goal is
achieved, the dividend Account will be paid at twice the amount of the Account
at Target level, and if only the Threshold goal is achieved, the dividend
Account will be paid at half the amount of the Account at Target level. The
dividend Account for levels of performance in between the foregoing levels of
performance will be paid at interpolated amounts in the proportions identified
in Section 6 hereof. If no Performance Shares are earned, no amount in the
Account will be paid.


8.    TERMINATION OF EMPLOYMENT DUE TO END OF SERVICE, DEATH, DISABILITY, BY THE
COMPANY WITHOUT CAUSE, OR BY THE PARTICIPANT FOR GOOD REASON. If a Participant
ceases to be an employee prior to the end of the Performance Period by reason of
End of Service, death, Disability, or termination by the Company for any reason
other than Cause, the Participant (or in the case of the Participant's death,
the Participant's beneficiary) shall be entitled to receive a number of shares
of Common Stock the Participant would have been entitled to under Section 6 if
he or she had remained employed until the last day of the Performance Period
multiplied by a fraction, the numerator of which shall be the number of full
calendar months during the period of January 1, 20__ through the date the
Participant's employment terminated and the denominator of which shall be 36,
the total number of months in the Performance Period; provided, however, that in
the case a termination of the Participant’s employment by the Company for any
reason other than Cause, any such shares will only be deliverable if the
Participant executes and delivers to the Company a general release agreement (a
“Release”) in form and substance reasonably acceptable to the Company in
connection with the Employee’s termination of employment (and any revocation
period expires) no later than forty-five (45) calendar days after the
Participant’s termination of employment, and such shares shall not become
deliverable until the later of (i) forty-five (45) calendar





--------------------------------------------------------------------------------





days after the termination of employment, regardless of when the Release is
returned to the Company, or (ii) the date on which all other participants
receive shares in accordance with the terms of the Award. Delivery of such
shares of Common Stock shall be made in the calendar year next following the end
of the Performance Period, as soon as administratively feasible after Adjusted
ROIC and Adjusted Cumulative Pretax Income results are approved and certified by
the Compensation Committee, but in no event later than December 31 of that year.
For each Participant who is a party to an employment or severance agreement with
the Company and whose employment is terminated by the Company for any reason
other than Cause or by the Participant for Good Reason (as defined therein), the
foregoing provisions relating to such termination scenarios shall not apply and
the terms of the employment or severance agreement applicable thereto shall
govern instead. For each Participant who is a party to an employment or
severance agreement with the Company, for purposes of this Section 8, the term
"Disability" shall mean "Incapacity" as defined in such Participant's employment
or severance agreement, as applicable. “End of Service” shall mean the date of a
Participant’s retirement after attaining a combination of years of age and
service with the Company and its Affiliates (including service with another
company prior to it becoming an Affiliate) of at least 65, with a minimum age of
55 and at least five years of service with the Company and its Affiliates (only
if an Affiliate at the time of service).


    Any distribution made with respect to a Participant who has died shall be
paid to the beneficiary designated by the Participant pursuant to Article 11 of
the Plan to receive amounts payable under this Award. If the Participant's
beneficiary predeceases the Participant or no beneficiary has been properly
designated, distribution of any amounts payable to the Participant under this
Award shall be made to the Participant's surviving spouse and if none, to the
Participant's estate.


9.    TERMINATION OF EMPLOYMENT FOR ANY OTHER REASON. Except as provided in
Section 8, the Participant must be an employee of the Company and/or an
Affiliate continuously from the date of this Award until the last day of the
Performance Period to be entitled to receive any amounts with respect to any
Performance Shares he or she may have earned hereunder. Notwithstanding anything
herein to the contrary, if the Participant’s employment is terminated by the
Company for Cause prior to the end of the Performance Period, or after the end
of the Performance Period but prior to a payout of the Performance Shares
pursuant to Section 7, all Performance Shares awarded hereunder shall
immediately be cancelled and forfeited, and the Participant shall have no
further rights with respect thereto.


10.    ASSIGNMENT AND TRANSFERS. The rights and interests of the Participant
under this Award may not be assigned, encumbered or transferred except, in the
event of the death of the Participant, by will or the laws of descent and
distribution.


11.    WITHHOLDING TAX. The Company and any Affiliate shall have the right to
retain any amounts that are distributable to the Participant hereunder to the
extent necessary to satisfy any required withholding taxes, whether federal,
state or local, triggered by the payment of any amounts under this Award.


12.    NO LIMITATION ON RIGHTS OF THE COMPANY. The grant of this Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification, or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.


13.    PLAN AND TERMS NOT A CONTRACT OF EMPLOYMENT. Neither the Plan nor these
Terms is or are a contract of employment, and no terms of employment of the
Participant shall be affected in any way by the Plan, these Terms or related
instruments except as specifically provided therein. Neither the establishment
of the Plan nor these Terms shall be construed as conferring any legal rights
upon the Participant for a continuation of employment, nor shall it interfere
with the right of the Company or any Affiliate to discharge the Participant and
to treat him or her without regard to the effect that such treatment





--------------------------------------------------------------------------------





might have upon him or her as a Participant.


14.    NOTICE. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, or sent by certified,
registered or express mail, postage prepaid. Any such notice shall be deemed
given when so delivered personally or, if mailed, three days after the date of
deposit in the United States mail, in the case of the Company to 21557 Telegraph
Road, Southfield, Michigan, 48033, Attention: General Counsel and, in the case
of the Participant, to its address set forth on the signature page hereto or, in
each case, to such other address as may be designated in a notice given in
accordance with this Section.


15.    GOVERNING LAW. These Terms shall be construed and enforced in accordance
with, and governed by, the laws of the State of Michigan, determined without
regard to its conflict of law rules.


16.    Incentive Compensation Recoupment Policy. Notwithstanding any provision
in the Plan or in these Terms to the contrary, the Award is subject to the
Incentive Compensation Recoupment Policy established by the Company, as amended
from time to time.


17.    PLAN DOCUMENT CONTROLS. The rights herein granted are in all respects
subject to the provisions set forth in the Plan to the same extent and with the
same effect as if set forth fully herein. In the event that the terms of these
Terms conflict with the terms of the Plan document, the Plan document shall
control.









